DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted. The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, forwarding the BUM packet to a first egress PE which is a designated forwarder (DF) for forwarding the BUM packet to a second CE, wherein the second CE is multi-homed to the first egress PE and a second egress PE, and wherein an Ethernet virtual private network (EVPN) associated with the EVI comprises the and the second CE; and skipping forwarding the BUM packet to the second egress PE which is not a DF for forwarding the BUM.

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2011/0039499 (published 17 Feb. 2011) [hereinafter Mullooly] teaches an ingress provider edge(PE) in an Ethernet virtual private network instance (EVI),the method comprising: determining that a first egress PE is a designated forwarder (DF) for the EVI, wherein an Ethernet virtual private network (EVPN) associated with the EVI comprises a first customer edge (CE); (i.e. fig. 4 shows customer domain (408) comprising CE devices (401) and a provider network (406) comprising PE devices (402, 404, 104, 106) wherein ingress PE devices (402, 404) receive a BGP update message notifying them of inactive links corresponding to Egress PE devices (104, 108), the Egress devices connected to the CE devices (401) for sending packets to customer network; the ingress PE determines via the BGP update of the active egress PE (designated forwarder); see paragraphs 38 – 40) determining that a second egress PE is not a DF for the EV; (i.e. fig. 4 shows the ingress PE determines via the BGP update of the inactive and active egress PE (designated forwarder); see paragraphs 38 – 40) skipping forwarding a broadcast unknown unicast, and multicast (BUM) packet to the second egress PE, wherein the BUM packet is from the first CE; and forwarding the BUM packet to the first egress PE. (i.e. fig. 4 shows the ingress PE device may forward BUM packets according to the BGP update messages notifying of active links/devices, thereby not forwarding multi-destination packets to inactive PE devices; paragraphs 38 – 40)
However, Mullooly does not teach forwarding the BUM packet to a first egress PE which is a designated forwarder (DF) for forwarding the BUM packet to a second CE, wherein the second CE is multi-homed to the first egress PE and a second egress PE, and wherein an Ethernet virtual private network (EVPN) associated with the EVI comprises the and the second CE; and skipping forwarding the BUM packet to the second egress PE which is not a DF for forwarding the BUM.

Additionally, all of the further limitations in 2 – 7, 9, 11 and 14 - 19 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
December 29, 2021Primary Examiner, Art Unit 2471